DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on November 3, 2021, for the application with serial number 16/946,383.


Claims 1, 2, 8-10, and 15-17 are amended. 
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on October 6, 2021, in which the outstanding rejections were discussed.

Information Disclosure Statement
The information disclosure statement filed on November 3, 2021, has been considered.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims provide a basis for determining pertinent information when examining a KPI.  In response, the Examiner submits that this is, itself, an abstract idea.  Identfiying pertinent information is an abstract idea, as set forth in the rejection, below.  The claims recite steps for data analysis that merely amount to an abstract idea.  No practical application of that abstract idea is provided in the claims.  Likewise, determining dimensions of interest is an abstract idea.  The claims do not recite an improvement to a particular technology or technical field.  
The rejection of the claims is accordingly updated and maintained.
35 USC §102/103 Rejections
The Applicant traverses the rejection of the independent claims, contending that Haas only deals with analysis of data streams observed at the same point in time.  The Applicant points to ¶[0020] of Haas for evidentiary support, which describes a particular phi calculation based on lag-o dependencies.  In response, the Examiner points to ¶[0004] of Haas, which describes the metric streams as contending values over time.  Therefore, Haas does not merely look to a singly data point in the analysis.  The analysis of a singular time point merely applies to the particular phi calculation.  However, the streams of data contain many responsive metrics collected over a multitude of time points.  
The Applicant further contends that Light does not include data collected over time.  In response, the Examiner points to p. 541 of Light, which displays a table with simulations of samples.  It would be unreasonable to assume that the simulations were all run at the same time.  However, even assuming for the sake of argument, that the simulations all pertain to a same instance of time, Light is combined with Haas to arrive at the claimed invention.  Any recitation of country or gender is not explicitly recited or apparent in the claims.
The independent claims are obvious over Haas in view of Light.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to identifying pertinent information (as evidenced by exemplary claim 1; “identifying a set of dimensions having more variation as containing pertinent information”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  Mathematical concepts, such as mathematical relationships and formulas, are also ineligible abstract ideas.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “selecting a data set;” “generating a respective aggregate fact value;” “computing variation among aggregate fact values;” and “identifying a set of dimensions having more variation as containing pertinent information for further examination.”  The steps are all steps for data manipulation related to the abstract idea of identifying pertinent information that, when considered alone and in combination, are part of the abstract idea of identifying pertinent information.  The dependent claims further recite steps for data manipulation and data reporting (see claims 2-7, 9-14, and 16-20) that are part of the abstract idea of identifying pertinent information.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes calculating statistical variations in data sets to determine statistical dependence and correlation.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a digital processing system and business intelligence system in independent claims 1, 8, and 15.  A server is additionally recited in claim 15). The claims do not recite an improvement to another technology 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to Haas et al. (hereinafter ‘HAAS’) in view of Light, Richard J., and Barry H. Margolin. “An Analysis of Variance for Categorical Data.” Journal of the American Statistical Association, vol. 66, no. 335, 1971, pp. 534–544. JSTOR, www.jstor.org/stable/2283520. Accessed 7 Sept. 2021 (hereinafter ‘LIGHT’).

Claim 1 (Currently Amended)
HAAS discloses a method performed in a digital processing system (see abstract; a computer system), said method comprising: selecting a data set containing a plurality of data points collected in a business intelligence (BI) (see abstract; a computer system) system over a time grain, each data point specifying an individual fact value for a respective combination of members (see claims 1 and 2; a plurality of metric streams with data observed at some point in time), wherein said individual fact value represents a consolidated value for a time duration generated from elemental values, said time grain comprised of a sequence of sub-durations of duration equaling said time duration (see again claim 1 and 2; a subset of the plurality of sets of metric streams observed at some point in time).
HAAS does not specifically disclose, but LIGHT discloses, each member representing a category in a corresponding dimension of a plurality of dimensions (see p. 534, categorical data represented in different dimensions expressed in quantitative measurements); 
generating a respective aggregate fact value over said time grain for each member of the respective combination of members of each dimension of said plurality of dimensions (see p. 534; Calculate X̅ and/or SS according to equation 2.1, where X̅  the method is being extended to tables of higher dimensionality.  See also p. 541; various data for simulations); and
computing variation among aggregate fact values of members for each dimension (see again p. 534; calculate variation SS according to equation 2.1). 
HAAS further discloses identifying a set of dimensions having more variation as containing pertinent information in said time grain for further examination of a key performance indicator (KPI) representing the generated aggregated values in said data set collected in said BI system (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT 

Claim 2 (Currently Amended)
The combination of HAAS and LIGHT discloses the method as set forth in claim 1.
HAAS does not specifically disclose, but LIGHT discloses, wherein said variation for each dimension is based on a difference between the largest aggregate fact value and the smallest aggregate fact value for respective members in that dimension (see p. 534; calculate variation SS according to equation 2.1.  One way of thinking of variation is a departure of a set of observations from their mean.  Examiner Note: by measuring the departure from the mean for a set of values, the difference between the largest and smallest value in the set is taken into account). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claim 8 (Currently Amended)
HAAS discloses a non-transitory machine readable medium storing one or more sequences of instructions (see ¶[0053]-[0054]; a computer-readable medium providing program , wherein execution of said one or more instructions by one or more processors contained in a digital processing system (see ¶[0019]; a server device with a processor) enables the digital processing system to perform the actions of 
selecting a data set containing a plurality of data points collected in a business intelligence (BI) system (see abstract; a computer system) over a time grain, each data point specifying an individual fact value for a respective combination of members (see claims 1 and 2; a plurality of metric streams with data observed at some point in time), wherein said individual fact value represents a consolidated value for a time duration generated from elemental values, said time grain comprised of a sequence of sub-durations of duration equaling said time duration (see again claim 1 and 2; a subset of the plurality of sets of metric streams observed at some point in time).
HAAS does not specifically disclose, but LIGHT discloses, each member representing a category in a corresponding dimension of a plurality of dimensions (see p. 534, categorical data represented in different dimensions expressed in quantitative measurements). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS further discloses analyzing said data set to identify a set of dimensions of said plurality of dimensions as containing pertinent information in said time grain for further examination of a key performance indicator (KPI) which is based on said data set collected in said BI system, wherein said set of dimensions is identified without requiring user inputs to specify any of said plurality of dimensions (see abstract; select a quantity of sets of dependent .

Claim 9 (Currently Amended)
The combination of HAAS and LIGHT discloses the non-transitory machine readable medium as set forth in claim 8.
HAAS does not specifically disclose, but LIGHT discloses, wherein said analyzing comprises: generating a respective aggregate fact value over said time grain for each member of the respective combination of members of each dimension of said plurality of dimensions (see p. 534; Calculate X̅ and/or SS according to equation 2.1, where X̅  the method is being extended to tables of higher dimensionality.  See also p. 541; various simulations for samples);  and
computing variation among aggregate fact values of members for each dimension (see again p. 534; calculate variation SS according to equation 2.1). 
HAAS further discloses identifying as said set of dimensions those of said plurality of dimensions having more variation (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claim 10 (Currently Amended)
The combination of HAAS and LIGHT discloses the non-transitory machine readable medium as set forth in claim 9.
HAAS does not specifically disclose, but LIGHT discloses, wherein said variation for each dimension is based on a difference between the largest aggregate fact value and the smallest aggregate fact value for respective members in that dimension (see p. 534; calculate variation SS according to equation 2.1.  One way of thinking of variation is a departure of a set of observations from their mean.  Examiner Note: by measuring the departure from the mean for a set of values, the difference between the largest and smallest value in the set is taken into account). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claim 15 (Currently Amended)
HAAS discloses a server system comprising: a random access memory (RAM) to store instructions (see ¶[0053]-[0054]; a computer-readable medium providing program code); one or more processors to retrieve said instructions and execute said instructions (see ¶[0019]; a server device with a processor), wherein execution of said instructions causes said server system to perform the actions of: 
selecting a data set containing a plurality of data points collected in a business intelligence (BI) system (see abstract; a computer system) over a time grain, each data point specifying an individual fact value for a respective combination of members (see claims 1 and 2; a plurality of metric streams with data observed at some point in time), wherein said individual fact value represents a consolidated value for a time duration generated from elemental values, said time grain comprised of a sequence of sub-durations of duration equaling said time duration (see again claim 1 and 2; a subset of the plurality of sets of metric streams observed at some point in time).
HAAS does not specifically disclose, but LIGHT discloses, each member representing a category in a corresponding dimension of a plurality of dimensions (see p. 534, categorical data represented in different dimensions expressed in quantitative measurements). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS further discloses analyzing said data set to identify a set of dimensions of said plurality of dimensions as containing pertinent information in said time grain for further examination of a key performance indicator (KPI) which is based on said data set collected in said BI system, wherein said set of dimensions is identified without requiring user inputs to specify any of said plurality of dimensions (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claim 16 (Currently Amended)
the server system as set forth in claim 15.
HAAS does not specifically disclose, but LIGHT discloses, wherein said analyzing comprises: generating a respective aggregate fact value over said time grain for each member of the respective combination of members of each dimension of said plurality of dimensions (see p. 534; Calculate X̅ and/or SS according to equation 2.1, where X̅  the method is being extended to tables of higher dimensionality.  See also p. 541; various simulations are run to collect data); and
computing variation among aggregate fact values of members for each dimension (see again p. 534; calculate variation SS according to equation 2.1). 
HAAS further discloses; and identifying as said set of dimensions those of said plurality of dimensions having more variation (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claim 17 (Currently Amended)
The combination of HAAS and LIGHT discloses the server system as set forth claim 16.
HAAS does not specifically disclose, but LIGHT discloses, wherein said variation for each dimension is based on a difference between the largest aggregate fact value and the smallest aggregate fact value for respective members in that dimension (see p. 534; calculate variation SS according to equation 2.1.  One way of thinking of variation is a departure of a set of observations from their mean.  Examiner Note: by measuring the departure from the mean for a set of values, the difference between the largest and smallest value in the set is taken into account). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claims 3, 4, 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT as applied to claims 1 and 2 above, and further in view of US 2017/0212668 A1 to Shah et al. (hereinafter ‘SHAH’).

Claim 3 (Original)
The combination of HAAS and LIGHT discloses the method as set forth in claim 2.
The combination of HAAS and LIGHT does not specifically disclose, but SHAH discloses, wherein said variation is computed by dividing the difference by a normalization value, wherein the normalization value is the square root of the sum of the squares of the aggregate fact values of that dimension (see ¶[0285]; generate normalized energy usage statistics based on a coefficient of variation of root mean square error). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes normalizing the data (see claims 1 and 2).  SHAH discloses normalization of statistical 

Claim 4 (Original)
The combination of HAAS, LIGHT, and SHAH discloses the method as set forth in claim 3.
HAAS further discloses wherein said identifying comprises: sorting the plurality of dimensions based on the respective variations (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis); and 
picking the dimension with the highest variation as containing most pertinent information for further examination of the KPI (see again abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claim 11 (Original)
The combination of HAAS and LIGHT discloses the non-transitory machine readable medium as set forth in claim 9.
The combination of HAAS and LIGHT does not specifically disclose, but SHAH discloses, wherein said variation is computed by dividing the difference by a normalization value, wherein the normalization value is the square root of the sum of the squares of the aggregate fact values of that dimension (see ¶[0285]; generate normalized energy usage statistics based on a coefficient of variation of root mean square error). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes normalizing the data (see claims 1 and 2).  SHAH discloses normalization of statistical 

Claim 12 (Original)
The combination of HAAS, LIGHT, and SHAH discloses the non-transitory machine readable medium as set forth in claim 11.
HAAS further discloses wherein said identifying comprises: sorting the plurality of dimensions based on the respective variations (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis); and 
picking the dimension with the highest variation as containing most pertinent information for further examination of the KPI (see again abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claim 18 (Original)
The combination of HAAS and LIGHT discloses the server system as set forth claim 16.
The combination of HAAS and LIGHT does not specifically disclose, but SHAH discloses, wherein said variation is computed by dividing the difference by a normalization value, wherein the normalization value is the square root of the sum of the squares of the aggregate fact values of that dimension (see ¶[0285]; generate normalized energy usage statistics based on a coefficient of variation of root mean square error). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes normalizing the data (see claims 1 and 2).  SHAH discloses normalization of statistical information including a coefficient of variation of root mean square error.  It would have been 

Claim 19 (Original)
The combination of HAAS, LIGHT, and SHAH discloses the server system as set forth in claim 18.
HAAS further discloses wherein said identifying comprises: sorting the plurality of dimensions based on the respective variations (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis); and 
picking the dimension with the highest variation as containing most pertinent information for further examination of the KPI (see again abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claims 5-7,.13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT as applied to claims 1 and 2 above, and further in view of US 10614091 B1 to Kapoor et al. (hereinafter ‘KAPOOR’).

Claim 5 (Original)
The combination of HAAS and LIGHT discloses the method as set forth in claim 2.
The combination of HAAS and LIGHT does not specifically disclose, but KAPOOR discloses, wherein said method is performed in a business intelligence (BI) application, operating in conjunction with a data warehouse comprising a schema specifying said plurality of dimensions for said plurality of data points (see col 1, ln 14-38; business intelligence and , said method further comprising: 
examining said schema to determine said plurality of dimensions and said members for each dimension, whereby said set of dimensions are identified without requiring user input to specify said plurality of dimensions or members therein (see again col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions.  A formula is executed to provide a daily history of KPI values qualified by the relevant dimensions).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes executing a formula to provide a history of relevant values and dimensions.  It would have been obvious to include the formula as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 6 (Original)
The combination of HAAS, LIGHT, and KAPOOR discloses the method as set forth in claim 5.
HAAS does not specifically disclose, but KAPOOR discloses, further comprising repeating for each KPI of a plurality of KPIs said selecting, said generating, said computing and said identifying to identify a respective dimension for each KPI, said method further comprising: displaying all of said respective dimensions on a dashboard for viewing by a user (see col 1, ln 14-38; the key performance indicators and dimension values are part of reports/dashboards and typically stored in a single table within the same operational database instance).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that 

Claim 7 (Original)
The combination of HAAS, LIGHT, and KAPOOR discloses the method as set forth in claim 6.
HAAS does not specifically disclose, but KAPOOR discloses, wherein said KPI is related to sales information (see col 7, ln 45-col 8, ln 4; total revenue or sales).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes revenue and sales data.  It would have been obvious to include the revenue and sales data as taught by KAPOOR in the system executing the method of HAAS with the motivation to analyze revenue and sales metrics and determine anomalies in a data stream.  

Claim 13 (Original)
The combination of HAAS and LIGHT discloses the non-transitory machine readable medium as set forth in claim 10.
The combination of HAAS and LIGHT does not specifically disclose, but KAPOOR discloses, wherein said method is performed in a business intelligence (BI) application, operating in conjunction with a data warehouse comprising a schema specifying said plurality of dimensions for said plurality of data points (see col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions), said method further comprising: 
examining said schema to determine said plurality of dimensions and said members for each dimension, whereby said set of dimensions are identified without requiring user input to specify said plurality of dimensions or members therein (see again col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions.  A formula is executed to provide a daily history of KPI values qualified by the relevant dimensions).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes executing a formula to provide a history of relevant values and dimensions.  It would have been obvious to include the formula as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 14 (Original)
The combination of HAAS, LIGHT, and KAPOOR discloses the non-transitory machine readable medium as set forth in claim 13.
HAAS does not specifically disclose, but KAPOOR discloses, further comprising repeating for each KPI of a plurality of KPIs said selecting, said examining, said analyzing, and said identifying to identify a respective dimension for each KPI, said method further comprising: displaying all of said respective dimensions on a dashboard for viewing by a user (see col 1, ln 14-38; the key performance indicators and dimension values are part of reports/dashboards and typically stored in a single table within the same operational database instance).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes reporting values in dashboards.  It would have been obvious to include the dashboards as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 20 (Original)
The combination of HAAS and LIGHT discloses the server system as set forth claim 17.
The combination of HAAS and LIGHT does not specifically disclose, but KAPOOR discloses, wherein said method is performed in a business intelligence (BI) application, operating in conjunction with a data warehouse comprising a schema specifying said plurality of dimensions for said plurality of data points (see col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions), said method further comprising: 
examining said schema to determine said plurality of dimensions and said members for each dimension, whereby said set of dimensions are identified without requiring user input to specify said plurality of dimensions or members therein (see again col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions.  A formula is executed to provide a daily history of KPI values qualified by the relevant dimensions).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes executing a formula to provide a history of relevant values and dimensions.  It would have been obvious to include the formula as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  
HAAS does not specifically disclose, but KAPOOR discloses, and 
repeating for each KPI of a plurality of KPIs said selecting, said examining, said analyzing, and said identifying to identify a respective dimension for each KPI; and displaying all of said respective dimensions on a dashboard for viewing by a user (see col 1, ln 14-38; the key performance indicators and dimension values are part of reports/dashboards and typically stored in a single table within the same operational database instance).
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624